Appeal from Ct. Crim. App. Tex. Motion for leave to proceed in forma pauperis granted and further consideration of the question of jurisdiction in this case postponed to the hearing *1023of the case on the merits. The case is transferred to the appellate docket and set for oral argument immediately following No. 128, Mise.
Louis V. Nelson for appellant. Waggoner Can, Attorney General of Texas, Hawthorne Phillips, First Assistant Attorney General, T. B. Wright, Executive Assistant Attorney General, and Howard M. Fender, Charles B. Swanner and Gilbert J. Pena, Assistant Attorneys General, for appellee.